Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 2, 2022

                                       No. 04-22-00495-CV

                                     Olga Lydia VENEGAS
                                    Appellant/Cross-Appellee

                                                v.

                         Ricardo VENEGAS and Maribel Veronica Ortiz,
                                  Appellees/Cross-Appellants


                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19142
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER
       After this court granted the court reporter’s first request for an extension of time to file
the reporter’s record, it was due on December 2, 2022. See TEX. R. APP. P. 35.1. Before the
once-extended due date, court reporter Judy Mata filed a second notification of late reporter’s
record. She requested a forty-five-day extension of time to file the record until January 16, 2023.
        The request is GRANTED IN PART. The reporter’s record is due on January 2, 2023.
See id. R. 35.3(c) (limiting an extension in an ordinary appeal to thirty days).
       If the reporter’s record is not filed with this court by January 2, 2023, any requests for
additional time to file the record must be accompanied by a signed, written status report.
       The report must describe the transcript for this appeal by day with the date, description,
page counts, and remarks for each day. The page counts must include the total number of pages,
the number of pages edited, proofread, and formatted into the required electronic form (including
bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court